Citation Nr: 9934919	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-12 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his children in his former spouse's custody.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from September 1969 to May 
1973.

This appeal arose from a February 1998 decision denying an 
apportionment of the veteran's compensation to the appellant 
on behalf of his children.

While the Regional Office (RO), as requested by the Board of 
Veterans' Appeals (Board), informed the veteran of his right 
to a hearing as well as of his right to submit further 
written argument, the RO did not thereafter review the claim 
and prepare a formal decision.

Therefore, this contested claim is being REMANDED to the 
originating agency for the following action:

The originating agency should review the 
claim and prepare a formal decision.  
Thereafter, the appellant and her 
representative, as well as the veteran, 
should be issued a supplemental statement 
of the case which includes a summary of 
any evidence received since the August 
1998 supplemental statement of the case.  
The originating agency should give all 
interested parties the appropriate period 
of time in which to respond.  All 
regulations governing contested claims 
are to be applied.

When the development has been completed, the case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The purpose of this REMAND is to 
ensure all due process.  No action is required on the part of 
the appellant or the veteran unless they receive further 
notice.
The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





